Title: To Alexander Hamilton from Ray Greene, 23 February 1799
From: Greene, Ray
To: Hamilton, Alexander


          
            February 23, 1799
           
          
            
              
              Division of the State of Rhode Island &c into three districts
            
            
              1st. District—
              To be composed of the Counties of Newport and Bristol—
              }
              Head Quarters of Rendezvous Newport
            
            
              2d. do.
              The County of Providence—
              
              Providence
            
            
              3d. do.
              To be composed of the Counties of Washington and Kent—
              }
              East Greenwich
            
            
              
              Division of said State into four districts—
            
            
              1st. district.
              To be composed of the Counties of Newport and Bristol— 
              }
              Head Quarters of Rendezvous Newport
            
            
              2d. do.
              The County of Providence excepting the Towns of Gloucester and Foster
              }
              Providence
            
            
              3d. do.
              The County of Washington—
              
              South Kingstown
            
            
              4th. do.
              The County of Kent with the Towns of Gloucester and Foster from the County of Providence—
              }
              East Greenwich
            
          
        